Name: Commission Regulation (EC) NoÃ 84/2009 of 27Ã January 2009 amending Regulation (EC) NoÃ 1342/2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 28.1.2009 EN Official Journal of the European Union L 24/5 COMMISSION REGULATION (EC) No 84/2009 of 27 January 2009 amending Regulation (EC) No 1342/2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 161(3) in conjunction with Article 4 thereof, Whereas: (1) Article 8 of Commission Regulation (EC) No 1342/2003 (2) establishes the time frames for issuing export licences. It stipulates, in this respect, that licences for exported products for which a refund has been fixed will normally be issued on the third working day following that on which the application is submitted, even where the refund is zero. However, that time frame can be too long where products need to be exported immediately. In order to simplify their administrative formalities, operators who find themselves in this situation should therefore be allowed, on request, to obtain an export licence without delay, that licence being issued to them on the day on which the application is submitted. (2) However, reducing the time frame for issuing the licence should not have the result of giving the operators concerned an advantage over other operators, particularly where export tax should be fixed during the three days following the submission of the application. To this end, steps should be taken to ensure that, in such cases, entitlement to a refund is not conferred by issuing the export licence on the day on which the application is submitted and that, where tax should be fixed before the export declaration is accepted, that tax will apply to the products concerned. (3) In this context, the term of validity of such licences and the securities to be lodged should also be specified. (4) Regulation (EC) No 1342/2003 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1342/2003 is amended as follows: 1. Article 6(2) is replaced by the following: 2. Notwithstanding paragraph 1, the validity of export licences for products listed in Part II(A) of Annex II to Regulation (EC) No 376/2008 shall expire on the 60th day following their date of issue, as defined in Article 22(1) of the above-mentioned Regulation, where no refund has been fixed, whether or not in advance, or where these products are exported without a refund, in accordance with Article 8(3) hereof.; 2. in Article 8, the following paragraph 3 is added: 3. Notwithstanding paragraph 1, export licences for products for which a refund has been fixed shall be issued, at the operators request, on the day on which the application is submitted, provided that the application specifies that the licence is issued without a refund and that, where an export tax is applicable upon acceptance of the export declaration, that tax applies to the products concerned. In such cases, box 20 of the application and the export licence issued must contain one of the entries shown in Annex Ia.; 3. in Article 12(c), the following point (iii) is added: (iii) EUR 3 per tonne for products to which Article 8(3) applies.; 4. the text in the Annex to this Regulation is inserted after Annex I as Annex Ia. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 189, 29.7.2003, p. 12. ANNEX ANNEX Ia ENTRIES REFERRED TO IN ARTICLE 8(3)  : in Bulgarian : Ã ¸Ã ·Ã ½Ã ¾Ã  Ã ±Ã µÃ · Ã ²Ã Ã ·Ã Ã Ã °Ã ½Ã ¾Ã ²Ã Ã ²Ã °Ã ½Ã µ  Ã ¿ÃÃ ¸Ã »Ã ¾Ã ¶Ã ¸Ã ¼Ã ¸ Ã µÃ ºÃ Ã ¿Ã ¾ÃÃ Ã ½Ã ¸ Ã Ã °Ã ºÃ Ã ¸  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1342/2003, Ã Ã »Ã µÃ ½ 8, Ã ¿Ã °ÃÃ °Ã ³ÃÃ °Ã  3  : in Spanish : ExportaciÃ ³n sin restituciÃ ³n  GravÃ ¡menes por exportaciÃ ³n aplicables  Reglamento (CE) no 1342/2003, artÃ ­culo 8, apartado 3  : in Czech : VÃ ½voz bez nÃ ¡hrady  platnÃ © vÃ ½voznÃ ­ poplatky  NaÃ Ã ­zenÃ ­ (ES) Ã . 1342/2003, Ã l. 8 odst. 3  : in Danish : Eksport uden restitution  Eksportafgifter gÃ ¦ldende  Forordning (EF) nr. 1342/2003, artikel 8, stk. 3  : in German : Ausfuhr ohne Erstattung  Ausfuhrabgaben finden Anwendung  Verordnung (EG) Nr. 1342/2003, Artikel 8 Absatz 3  : in Estonian : Toetuseta eksport  kohaldatakse ekspordimakse  mÃ ¤Ã ¤ruse (EÃ ) nr 1342/2003 artikli 8 lÃ µige 3  : in Greek : Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®  Ã ÃÃ ¹Ã ²Ã ±Ã »Ã »Ã Ã ¼Ã µÃ ½Ã ¿Ã ¹ Ã Ã Ã Ã ¿Ã ¹ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ®  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1342/2003 Ã ¬Ã Ã ¸Ã Ã ¿ 8 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  3  : in English : Export without refund  Export taxes applicable  Regulation (EC) No 1342/2003, Article 8(3)  : in French : Exportation sans restitution  Taxes Ã l'exportation applicables  RÃ ¨glement (CE) no 1342/2003, article 8, paragraphe 3  : in Irish : OnnmhairiÃ º gan aisÃ ­oc  cÃ ¡nacha onnmhairiÃ ºchÃ ¡in infheidhme  RialachÃ ¡n (CE) Uimh. 1342/2003, Airteagal 8, mÃ ­r 3  : in Italian : Esportazione senza restituzione  Tasse allesportazione applicabili  Regolamento (CE) n. 1342/2003, articolo 8, paragrafo 3  : in Latvian : Eksports bez kompensÃ cijas  PiemÃ rojamie izvedmuitas nodokÃ ¼i  Regulas (EK) Nr. 1342/2003 8. panta 3. punkts  : in Lithuanian : Eksportas be grÃ Ã ¾inamosios iÃ ¡mokos  Eksportui taikytini mokesÃ iai  Reglamento (EB) Nr. 1342/2003 8 straipsnio 3 dalis  : in Hungarian : VisszatÃ ©rÃ ­tÃ ©s nÃ ©lkÃ ¼li kivitel  Kiviteli vÃ ¡m alkalmazandÃ ³  Az 1342/2003/EK rendelet 8. cikkÃ ©nek (3) bekezdÃ ©se  : in Maltese : Esportazzjoni bla rifuÃ ¼joni  Taxxi tal-esportazzjoni applikabbli  L-Artikolu 8(3) tar-Regolament (KE) Nru 1342/2003  : in Dutch : Uitvoer zonder restitutie  Uitvoerbelasting van toepassing  Verordening (EG) nr. 1342/2003, artikel 8, lid 3  : in Polish : WywÃ ³z bez refundacji  Stosowane podatki wywozowe  art. 8 ust. 3 rozporzÃ dzenia (WE) nr 1342/2003  : in Portuguese : ExportaÃ §Ã £o sem restituiÃ §Ã £o  ImposiÃ §Ã µes de exportaÃ §Ã £o aplicÃ ¡veis  Regulamento (CE) n.o 1342/2003, artigo 8.o, n.o 3  : in Romanian : Export fÃ rÃ  restituire  Taxe la export aplicabile  Regulamentul (CE) nr. 1342/2003, articolul 8 alineatul (3)  : in Slovak : VÃ ½voz bez nÃ ¡hrady  PlatnÃ © vÃ ½voznÃ © poplatky  Nariadenie (ES) Ã . 1342/2003 Ã lÃ ¡nok 8 ods. 3  : in Slovenian : Izvoz brez nadomestila  Veljavne izvozne takse  Uredba (ES) Ã ¡t. 1342/2003, Ã len 8(3)  : in Swedish : Export utan bidrag  Exportavgifter tillÃ ¤mpliga  FÃ ¶rordning (EG) nr 1342/2003, artikel 8.3  : in Finnish : Vienti ilman vientitukea  Sovellettavat vientiverot  Asetuksen (EY) N:o 1342/2003 8 artiklan 3 kohta